Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to the Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.	


Non-Art Rejection
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	
4.	Claims 1-10 are rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 11,165,850.




Art Rejection
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sathavalli, U.S. pat. Appl. Pub. No. 2021/0323849 in view of Tanaka, U.S. pat. Appl. Pub. No. 2004/0139168.
	Per claim 1, Sathavalli discloses a storage system comprising:
a) a plurality of nodes, which belong to a cluster and provide a file service for performing I/O (Input/Output) in file units and a block service for performing I/O in block units, are connected via a network, each of the nodes configured by including a storage device which stores data, a file processing unit which receives a file I/O request from a file client via the network, and a block processing unit which performs processing for executing I/O to the storage device based on the block I/O request in the block service (see par 0005, 0049-0050, 0055); and
b) a management unit configured to manage the storage components, i.e., file processing units and block processing units, in any two of the plurality of nodes and are different from each other as a pair, set the components (file processing unit and block processing unit) of one node to an active type and the components (file processing unit and block processing unit) of the other node as standby/passive type (see par 0041, 0065), set a combination of the pairs of file processing units and block processing units, i.e., each pair of nodes would have a corresponding pair of file processing units and pair of block processing unit (par 0040);
c) wherein the block processing unit belonging to the combination performs processing for executing I/O to the storage device of a corresponding node (see par 0050, 0052).
	Sathavalli does not explicitly teach converting the file I/O request into a block I/O request. Tanaka however discloses a network data storage system in which the file processing unit converts the file I/O request into a block I/O request (see Tanaka, par 0041).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sathavalli with Tanaka teaching because it would have enabled processing user file-based commands/requests for accessing data in the block storage (see Sathavalli, par 0052).

	Per claim 3, Sathavalli teaches setting combination of file processing and block processing units for each node in the cluster, i.e., number of combinations equals to number of nodes (see par 0049).
Per claim 4, Sathavalli teaches that the cluster could be configured as stretched cluster spanning multiple sites which would produce larger number of combinations (see par 0039).
	Per claims 5-6, Sathavalli teaches placing (active) file processing unit and (active) block processing unit at the same storage node (see par 0049). It would have been obvious to one skilled in the art to recognize that standby node of the pair would have comprised corresponding file processing unit and block processing unit (see par 0041).
	Per claim 7, Sathavalli teaches that when the failure occurs in a node R1 where the active file processing unit (or block processing unit) of the pair belonging to the same combination is placed, the management unit gives a take-over instruction to the standby/backup node R2 which has corresponding file processing unit and block processing unit for taking over the processing of the R1 (par 0089).
	Per claim 8, Sathavalli teaches enabling the path for connecting host 2110a to node R2 (see par 0089). It is noted that the use of IP address for network connection is well known in the art.

	Claim 10 is similar in scope as that of claim 1.

8.	Relevant prior arts including those not replied upon in the rejection are cited in PTO-892 form.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Viet D Vu/
Primary Examiner, Art Unit 2448
2/28/22